EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

	In claim 11, line 2, “the liquid conduit m fluid communication” has been replaced with -- the liquid conduit in fluid communication --

	In claim 12, line 2, “liquid pump m fluid communication” has been replaced with -- liquid pump in fluid communication --

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        6/17/21